Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the
                                                            FILED
                                                          Jan 26 2012, 9:01 am
purpose of establishing the defense of
res judicata, collateral estoppel, or the                        CLERK
law of the case.                                               of the supreme court,
                                                               court of appeals and
                                                                      tax court




APPELLANT PRO SE:                                ATTORNEYS FOR APPELLEE:

RICHARD H. EDWARDS                               GREGORY F. ZOELLER
Greencastle, Indiana                             Attorney General of Indiana

                                                 RYAN D. JOHANNINGSMEIER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                    COURT OF APPEALS OF INDIANA

RICHARD H. EDWARDS,                              )
                                                 )
       Appellant- Defendant,                     )
                                                 )
              vs.                                )       No. 19A04-1101-CR-26
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee- Plaintiff,                      )


                     APPEAL FROM THE DUBOIS SUPERIOR COURT
                         The Honorable Mark R. McConnell, Judge
                             Cause No. 19D01-0803-FD-180




                                      January 26, 2012



               MEMORANDUM DECISION - NOT FOR PUBLICATION




ROBB, Chief Judge
                                Case Summary and Issues

       Richard H. Edwards, pro se, appeals the trial court’s revocation of his probation.

He raises two issues, which we reorder and restate as whether Edwards received adequate

notice of the alleged violations and whether he validly waived his right to representation

by counsel. Concluding that he received adequate notice consistent with his right to due

process and that he validly waived his right to an attorney, we affirm.

                               Facts and Procedural History

       In July 2008, Edwards pleaded guilty to theft as a Class D felony and was

sentenced to one and one-half years in prison, all suspended to probation. Among others,

the conditions of his probation included 1) a requirement to serve one hundred and eighty

days of “Level 1 Day Reporting”; 2) a requirement to meet with a probation officer on a

monthly basis or as directed; and 3) a prohibition from being charged for a criminal

offense for which there is probable cause. [Appellant’s] Appendix Volume I at 25.

Level 1 Day Reporting is “in essence home detention[,] . . . [with an] electronic monitor

. . . .” Transcript at 36.

       In September 2008, the State filed a petition to revoke Edwards’s day reporting.

The service of process for this petition expired in October 2008 without service to

Edwards. In April 2009, the State filed a petition to revoke Edwards’s probation based

on his 1) failure to begin his day reporting; 2) failure to meet with probation officers as

directed; and 3) October 2008 charges, upon a finding of probable cause, of theft and

receiving stolen property, both Class D felonies. In May 2009, the Sheriff filed a return

of service for this revocation petition upon leaving a certified copy at Edwards’s last


                                             2
known address. Subsequently, Edwards filed a petition for a hearing on this revocation

petition and the trial court set the matter for a hearing.

        On November 9, 2010, Edwards appeared pro se before the trial court for his

initial probation revocation hearing. At this hearing Edwards stated that he did not

receive either the petition to revoke his day reporting or the petition to revoke his

probation. The trial court read to Edwards the revocation petition and asked if he

understood the three allegations. Edwards responded in the affirmative. The trial court

then stated:

        COURT: And, Sir, you have a right to have a hearing with regard to this
        matter. At that hearing you have the right to confront and cross-examine
        witnesses against you. You also have the right to compel witnesses to
        appear by using the Court’s subpoena power. You have the right to be
        represented by an attorney and if you can’t afford one you could have one
        appointed for you by the court at no charge. Do you understand those
        rights, Sir?

        MR. EDWARDS: Yes.

        COURT: And, Sir, do you intend to hire a lawyer?

        MR. EDWARDS: No, I intend, Judge, to represent myself.

        COURT: Okay.

Id. at 4.

        On December 21 and 23, 2010, the trial court held an evidentiary hearing

regarding revocation of Edwards’s probation. Following the hearing, the trial court found

that Edwards violated the terms of his probation, ordered it revoked, and ordered that

Edwards serve his previously suspended sentence of one and one-half years in prison.

Edwards now appeals.


                                               3
                                 Discussion and Decision

                                  I. Standard of Review

       A probation hearing is civil in nature, and thus the State need only prove the

alleged violations by a preponderance of the evidence. Holmes v. State, 923 N.E.2d 479,

485 (Ind. Ct. App. 2010). We consider the evidence most favorable to the judgment

without reweighing that evidence or judging the credibility of witnesses. Monroe v.

State, 899 N.E.2d 688, 691 (Ind. Ct. App. 2009). If there is substantial evidence of

probative value to support the trial court’s ruling, we will affirm. Holmes, 923 N.E.2d at

485. However, we review de novo a trial court’s finding that a probationer validly

waived his right to counsel. Cooper v. State, 900 N.E.2d 64, 67 (Ind. Ct. App. 2009).

                        II. Written Notice of Claimed Violations

       Probation is a favor granted by the State and is not a right to which all defendants

are entitled. Butler v. State, 951 N.E.2d 255, 259 (Ind. Ct. App. 2011). A probationer

facing revocation of his probation is not entitled to the full panoply of rights he enjoyed

before his conviction. Id. He is, though, entitled to certain due process protections

before his probation may be revoked, including the right to written notice of the claimed

violations. Bumbalough v. State, 873 N.E.2d 1099, 1102 (Ind. Ct. App. 2007). The

notice must be sufficient to allow the probationer to prepare an adequate defense. Bovie

v. State, 760 N.E.2d 1195, 1199 (Ind. Ct. App. 2002).

       Edwards complains that he did not receive written notice of his alleged violations

prior to the initial hearing, on November 9, 2010, regarding revocation of his probation.

But there is no requirement that the probationer be provided with written notice of his

alleged violations before the initial hearing. An initial hearing allows the State, the
                                            4
probationer, and the trial court to ensure that there is a common understanding of the

allegations, the process, and the plan to proceed.       The trial court ensures that the

probationer understands the allegations and has an opportunity to seek private or public

counsel, and the State learns, to some extent, the probationer’s intent to admit or

challenge his revocation. The trial court schedules an evidentiary hearing and all leave

the initial hearing with sufficient understanding to prepare for the evidentiary hearing, at

least insofar as required by due process.        Although Indiana cases have repeatedly

explained that a probationer is entitled to written notice of the allegations against him,

none of these cases require written notice prior to an initial hearing. Rather, adequate

notice is required before the evidentiary hearing.

       Our ruling in Mathews v. State, 907 N.E.2d 1079 (Ind. Ct. App. 2009),

demonstrates the significance of the initial hearing in the context of due process. In

Mathews, we concluded that a probationer’s right to due process was not violated when

she did not attend the evidentiary hearing because she appeared at the initial hearing,

during which the evidentiary hearing was scheduled.

       We addressed the adequacy of notice in Bovie, 760 N.E.2d at 1199 & n.3, in

which the trial court held an evidentiary hearing, found that the probationer resisted law

enforcement and possessed drug paraphernalia, and revoked probation. We reversed this

revocation because the probationer was not notified of the possession allegation until the

evidentiary hearing.    Indeed, the detective conceded on cross-examination that the

possession charge could not have arisen out of his own report. We concluded that “[i]t is

error for a probation revocation to be based upon a violation for which the defendant did

not receive notice.” Id. at 1299. This conclusion does not require notice before an initial
                                             5
hearing, only before the critical evidentiary hearing following which the trial court

decides whether to revoke probation.

       Our supreme court’s opinion in Braxton v. State, 651 N.E.2d 268 (Ind. 1995),

provides guidance on the need for the notice to be written. In Braxton, the probationer

claimed she did not receive adequate written notice that the State sought revocation of her

probation. Our supreme court disagreed upon reviewing the trial court’s actions at the

initial hearing, in which the trial court “made it plain to Braxton and her lawyer that the

reimposition of the suspended 13 year sentence was at stake”; and the prosecutor

explicitly argued for revocation and the defense attorney “argued explicitly and

strenuously” that the trial court not reimpose the same. Id. at 270. This makes clear that

verbal notice at an initial hearing, especially when combined with evidence of actual

notice at the initial hearing, can satisfy the notice requirement of due process prior to

revocation of probation. In support of its conclusion in Braxton, our supreme court cited

Bryce v. State, 545 N.E.2d 1094 (Ind. Ct. App. 1989), trans. denied, in which we

concluded that a probationer’s right to due process was not violated because he

“apparent[ly] . . . received actual notice,” even though he indisputably did not receive

written notice. Id. at 1096.

       We believe that Edwards’s filing his own petition for a hearing regarding his

revocation shows that he in fact did receive the certified copy of the revocation petition

which the Sheriff left at his last known address. But even if Edwards did not receive

written notice of the specific allegations which formed the basis for the petition to revoke

his probation, the trial court provided him with verbal and actual notice at the initial

hearing, which he requested, and he affirmed his understanding of the allegations. He
                                             6
knew what those allegations were and prepared to cross-examine witnesses at the

subsequent evidentiary hearing. We conclude that Edwards received adequate notice of

his alleged violations of the conditions of his probation.

                              III. Waiver of Right to Counsel

       The right to representation by counsel is also guaranteed by due process to those

who face revocation of their probation. Butler, 951 N.E.2d at 259. When a defendant

proceeds without the benefit of counsel, the record must reflect that he knowingly,

intelligently, and voluntarily waived his right to counsel. Id.; see Bell v. State, 695

N.E.2d 997, 999 (Ind. Ct. App. 1998) (acknowledging that invalid waivers of counsel are

not subject to a harmless error analysis) (citing Penson v. Ohio, 488 U.S. 75 (1988)).

“The record must show that the defendant was made aware of the nature, extent and

importance of the right to counsel and to the necessary consequences of waiving such a

right.” Bumbalough, 873 N.E.2d at 1102 (internal quotation marks and citation omitted).

       There are no magic words a judge must utter to ensure a defendant
       adequately appreciates the nature of the situation. Rather, determining if a
       defendant’s waiver was “knowing and intelligent” depends on the
       “particular facts and circumstances surrounding [the] case, including the
       background, experience, and conduct of the accused.”

Kubsch v. State, 866 N.E.2d 726, 736 (Ind. 2007) (alteration in original; citation

omitted), cert denied, 553 U.S. 1067 (2008).

       At the initial hearing the trial court advised Edwards of his right to an attorney and

his right to be appointed one at no charge if he could not afford one. Edwards stated his

intention to represent himself. Edwards also demonstrated a grasp for the big picture

procedural posture of his case and an understanding of the revocation process. He

advised the court that he filed a petition for post-conviction relief and articulated his
                                               7
understanding that the State had thirty days to respond to that petition. He demonstrated

an understanding of the separate and semi-independent nature of these two proceedings

which proceeded simultaneously, and requested a separate evidentiary hearing for his

post-conviction petition and for his probation revocation. Edwards also declared his

intent to subpoena a woman from the Harrison County Probation Department to appear at

the probation revocation hearing. The trial court stated that it would set a hearing

regarding revocation of Edwards’s probation, and told him: “the Court will expect that

[Edwards] would comply with all of the Rules of Evidence and that [he] would have to

conduct [him]self in that case just as if . . [.] uh . . [.] the Court would treat [him] just as if

[he] were represented by counsel.” Tr. at 8. Edwards again expressly affirmed his

understanding and intent to represent himself. Based on the facts of this case and

Edwards’s conduct, we conclude that he knowingly, intelligently, and voluntarily waived

his right to counsel.

                                           Conclusion

       Edwards received adequate notice of the alleged violations before, or at the latest

during, the initial hearing, which preceded the evidentiary hearing regarding revocation

of his probation. At the initial hearing he validly waived his right to representation by

counsel. These conclusions lead to the ultimate conclusion that Edwards’s right to due

process was not violated, and we therefore affirm revocation of his probation.

       Affirmed.

NAJAM, J., and VAIDIK, J., concur.




                                                8